The Attorney                 General of Texas
                                           August    20,    1980
MARK WHITE
Attorney General
                   Honorable George W. McNiel                      Opinion No. NW-2 2 0
                   Auditor of the State of Texas                   Re: Whether junior colleges sre
                   Sam Houston State Office Building
                                                                   required to collect tuition for non-
                   Austin, Texas 78711                             credit vocational technical courses

                   Dear Mr. McNiel:

                        Your request for an opinion concerns the following rider to the General
                   Appropriations Act of 1977:

                                     On or before the cletes for reporting official
                                 enrollments each semester to the Texas Education
                                 Agency, each Public Junior College shall collect in
                                 full from each student that is to be counted for State
                                 Aid purposes the amounts set as tuition by the
                                 respective governing boards.

                   Acts 1977, 65th Leg., ch. 872, at 3005. A similar provision appears in the
                   current appropriations act. Acts 1979, 66th Leg., ch. 843, at 2781.

                         You ask the following questions:

                                     1. Does the appearance of this provision at this
                                 place in the General Appropriations Act establish a
                                 requirement to collect tuition for non-credit voca-
                                 tional-technical courses?

                                     2. May the governing board of a public junior
                                 college set a tuition end/or fee rate of zero for non-
                                 credit   vocational-technical   courses reported     for
                                 funding through the Texas Education Agency? If not,
                                 is the rate to be charged left to the discretion of the
                                 board?

                                     3. Is tuition collection required for vocational-
                                 technical credit courses funded through the Texas
                                 Education Agency?

                         Each     semester, public junior colleges stirnit reports of official
                   enrollments     to the Coordinating   Board, Texas College and University




                                               P.   701
Honorable George W. McNiel - Page Two           (NW-2201




System, and to the Texas Education Agency. These reports are used in determining
future state appropriations.     Even though the Coordinating Board generally oversees
the operation of public junior colleges, see section 130.001, Education Code, the Texas
Education Agency, by virtue of its responsibility to administer vocational education in
Texas public schools, provides funds for vocational education to public junior colleges.
See Educ. Code S§ 11.41,ll.42, ch. 31. Public junior colleges must, therefore, report all
ztact     hours for vocational-educational  courses to the Texas Education Agency and
all hours for academic courses to the Coordinating Board. The language of the
appropriations   provision cited therefore refers to tuition collection for vocational
education courses.

       Public junior colleges wishing to participate in state funding must comply with
section 54.051 of the Education Code. See Educ. Code Sl30.003(b)(4), Attorney General
Opinions MW-38 (1979); H-103 (1973). Wfiut      exception, all provisions of section 54.051
which could apply to junior colleges require tuition per semester credit hour.

       As your letter suggests, it apparently has been generally understood, both by your
office and by the various junior colleges, that the phrase “semester credit hours” in
section 54.051 means that tuition must be assessed for all courses offered for credit,
but not for non-credit courses. We conclude that this is a reasonable interpretation of
this section, and that any course, whether academic or vocational, offered for credit in
a public junior college wishing to participate in state funding must be offered on a
tuition basis. By necessary implication, no tuition is required for non-credit courses.

      Since no statute requiring tuition for non-credit courses exists, the governing
board of each junior college may, under the terms of section 130.002 of the Education
Code, set tuition and/or fee rates for non-credit courses. Section 130.002 states:

                All authority not vested by this chapter or by other laws of
            the state in the coordinating board or in the Central Education
            Agency is reserved and retained locally in each of the
            respective public junior college districts or in the governing
            boards of such junior colleges as provided in the laws applicable.

      Therefore, in answer to your second question, rates charged for non-credit
courses are left to the discretion of the governing boards of public junior colleges,
which discretion necessarily includes setting a fee rate of zero.

       We answer your first question in the negative. It &es not appear from the plain
language of the stiject appropriations provision that the legislature intended to impose
a tuition structure on public junior colleges. Instead, only such tuition as the various
governing bodies deem appropriate need be collected by the specified date.

                                     SUMMARY

               A rider to the General Appropriations Act found at Acts
            1977, 65th Legislature, chapter 8’72, at 3005, does not establish




                                     p.   702
.   -




        Honorable George W. McNiel - Page Three           (NW-330)




                   a requirement     to collect    tuition   for non-credit   vocational
                   technical courses.
                       A governing board of a public junior college has full
                   discretion in setting tuition and/or fees for non-credit voca-
                   tional-technical courses, including a fee rate of zero. Tuition is
                   required, however, for vocational-technical    courses taken for
                   credit pursuant to sections 54.051 and 130.003(b)(4) of the
                   Education Code.

                                                   verYtverYt!



                                                        MARK      WHITE
                                                        Attorney General of Texas

        JOHN W FAlNTER, JR.
        First Assistant Attorney General

        Prepared by Eva Loutzenhiser
        Assistant Attorney General

        APPROVED:
        OPINION COMMlTTEE

        C. Robert Heath, Chairman
        Jon Bible
        Susan Garrison
        Rick Gilpin
        Eva Loutzenhiser




                                              P.    703